Judgment, Supreme Court, New York County (John Bradley, J.), rendered April 13, 1995, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 31/2 to 7 years and 1 year, respectively, unanimously affirmed.
There was ample evidence that the complainant suffered "physical injury” within the meaning of Penal Law § 10.00 (9) (see, People v Rojas, 61 NY2d 726), consisting of an inch-deep stab wound near the kidneys, resulting in, inter alia, overnight hospitalization with the use of a catheter and intravenous fluids to relieve difficult urination.
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Milonas, Nardelli and Williams, JJ.